Title: To Thomas Jefferson from Benjamin Henry Latrobe, 31 March 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                      Mch. 1805
                  
                  
                     
                        Dr.
                        Salary of the Surveyor of the public Buildings
                        Cr.
                        
                     
                     
                        Decr.
                        29 to March 1st. 
                        60 days.
                        By one Years pay 1804.
                        1.700
                        
                     
                     
                        
                        April 17th. 
                        
                            9
                        
                        
                        
                     
                     
                        
                        July 1.
                        13
                        Balance, loss on this Engagement
                        
                           86.
                        
                        
                           62
                        
                     
                     
                        
                        Oct. 20. 
                        11
                        
                        
                        
                     
                     
                        
                        Decr. 13
                        
                           15
                        
                        
                        
                           1:786.
                        
                        
                           15
                        
                     
                     
                        
                        
                        108 days
                        
                        
                        
                     
                  
                  
                     
                        
                        {
                        108 deduct salary from ches:&
                        
                        
                     
                     
                        To.
                        Del. Canal Co. @ $3th.500 ⅌ Annum
                        1041.12
                        
                     
                     
                        To
                        
                        Jo. Lenthall
                        400.00
                        
                     
                     
                        To
                        
                        travelling expenses
                        68.00
                        
                     
                     
                        To
                        
                        extra expenses at Washington
                        215.00
                        
                     
                     
                        To
                        
                        ⅛ of Dethien’s salary (Clerk) @ 500
                        
                            
                               62.50
                        
                        
                     
                     
                        
                        
                        
                        1.786.62
                        
                     
                  
                  
               